DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/152397 by Wood.

Regarding claim 1, Wood discloses a system comprising: an uninterruptible power supply (UPS) [see at least Abstract; Figure 4] configured to selectively provide power to a critical load [see at least Figure 4, (62)] from a grid [see at least Figure 4, (61)] and an energy storage device [see at least Figure 4, (40)-(42)]; and a grid edge controller [see at least Figure 4, (52)] configured to 

Regarding claim 2, Wood discloses the system of claim 1, wherein the grid edge controller is configured to maintain a critical reserve in the energy storage device that enables the UPS to maintain the critical load [see at least paragraph 0023; paragraph 0025].

Regarding claim 4, Wood discloses the system of claim 1, wherein the grid edge controller is configured to operate the UPS to support frequency regulation [see at least paragraph 0003; paragraph 0048] and demand response [see at least paragraph 0003; paragraph 0026].

Regarding claim 5, Wood discloses the system of claim 1, wherein the grid controller comprises a user interface configured to enable a user to set criteria for the grid edge controller operating the energy storage device as a DER [see at least paragraph 0025; paragraph 0056; paragraph 0037; paragraph 0009].

Regarding claim 8, Wood discloses the system of claim 1, wherein the grid edge controller comprises a first grid edge controller and further comprising an aggregator configured to control the first grid edge controller in concert with at least one second grid edge controller to operate a control a first capacity cluster associated with the first grid edge controller and at least one 

Regarding claim 9, Wood discloses a system comprising: an uninterruptible power supply (UPS) [see at least Abstract; Figure 4] configured to selectively provide power to a critical load [see at least Figure 4, (62)] from a grid [see at least Figure 4, (61)] and an energy storage device [see at least Figure 4, (40-42)]; and a grid edge controller [see at least Figure 4, (52)] configured to communicate with [see at least paragraph 0042] a controller of the UPS [see at least Figure 4, (48)] and to cause the UPS to autonomously maintain continuous power to the load from the grid and the energy storage device and to selectively transfer power between the grid and energy storage device [see at least Figure 3; paragraphs 0021-0023] responsive to a grid control input [see at least Figure 4, (51)] depending on a state of charge (SOC) of the energy storage device [see at least paragraphs 0022-0023].

Regarding claim 10, Wood discloses the system of claim 9, wherein the grid control input comprises a grid operator command and/or an operating parameter of the grid [see at least paragraph 0042; paragraph 0048].

Regarding claim 11, Wood discloses the system of claim 9, wherein the grid edge controller prevents use of the energy storage device as a DER for the grid responsive to the SOC meeting a predetermined criterion [see at least paragraphs 0023-0025].



Regarding claim 13, Wood discloses the system of claim 9, wherein the grid edge controller comprises a first grid edge controller and further comprising an aggregator configured to control the first grid edge controller in concert with at least one second grid edge controller to operate a control a first capacity cluster associated with the first grid edge controller and at least one second capacity cluster associated with the at least one second grid edge controller as a combined energy resource [see at least paragraph 0056].

Regarding claim 14, Wood discloses a method comprising: a UPS [see at least Abstract; Figure 4] autonomously operating [see at least Figure 3] to selectively provide power to a critical load [see at least Figure 4, (62)] from a grid [see at least Figure 4, (61)] and an energy storage device [see at least Figure 4, (40)-(42)] and thereby maintain the critical load [see at least paragraph 0023]; and a grid edge controller selectively interacting with [see at least paragraph 0042] a controller of the UPS [see at least Figure 4, (48)] to operate the energy storage device as a DER for the grid based on a state of charge (SOC) of the energy storage device [see at least paragraphs 0021-0023].

Regarding claim 15, Wood discloses the method of claim 14, wherein the grid edge controller selectively interacting with the controller of the UPS comprises maintaining a critical reserve in 

Regarding claim 17, Wood discloses the method of claim 14, wherein the grid edge controller selectively interacting with the controller of the UPS comprises the grid edge controller causing the UPS to support frequency regulation [see at least paragraph 0003; paragraph 0048] and demand response [see at least paragraph 0003; paragraph 0026].

Regarding claim 18, Wood discloses the method of claim 14, wherein the grid edge controller selectively interacting with the controller of the UPS comprises the grid edge controller causing the UPS to autonomously maintain continuous power to the load from the grid and the energy storage device and to selectively transfer power between the grid and energy storage device responsive to a grid control input depending on a state of charge (SOC) of the energy storage device [see at least paragraphs 0021-0023].

Regarding claim 19, Wood discloses the method of claim 18, wherein the grid control input comprises a grid operator command and/or an operating parameter of the grid [see at least paragraph 0042; paragraph 0048].

Regarding claim 20, Wood discloses the method of claim 14, further comprising: the grid edge controller preventing use of the energy storage device as a DER for the grid responsive to the SOC meeting a predetermined criterion [see at least paragraph 0023]; and the grid edge .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/152397 by Wood in view of US 2018/0006964 by Joppa.

Regarding claim 3, Wood discloses the system of claim 1.
Wood fails to disclose wherein the grid edge controller is configured to control the UPS via an application programming interface (API) of the controller of the UPS.  However, it is known to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an API to allow for the system data to be easily represented/manipulated to those that are not programmers, thus allowing for more users to be able to interact with the supplied data.

Regarding claim 16, Wood discloses the method of claim 14.
Wood fails to disclose wherein the grid edge controller selectively interacting with the controller of the UPS comprises the grid edge controller communicating with the UPS via an application programming interface (API) of the controller of the UPS.  However, it is known to utilize an API for allowing the system data to be represented/manipulated as disclosed in Joppa [see at least paragraphs 0003, 0030 and 0031].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an API to allow for the system data to be easily represented/manipulated to those that are not programmers, thus allowing for more users to be able to interact with the supplied data.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/152397 by Wood in view of US 2010/0076615 by Daniel.

egarding claim 6, Wood discloses the system of claim 5, wherein the user interface comprises 
Wood fails to disclose the interface comprises at least one web page.  However, Daniel discloses the use of a web page for customers to interact with an electrical system [see at least paragraph 0070].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a web page for user interaction, as internet access is widely available and would allow for remote access to the system from most locations at all times.

Regarding claim 7, Wood in view of Daniel teaches the system of claim 6.
Wood discloses using the energy storage device as a DER [see at least paragraphs 0021-0023].
Daniel discloses wherein the user interface comprises at least one web page configured to accept user settings for a schedule for using the energy storage device [see at least paragraph 0070; claim 16, “update default or scheduled setting of household—e.g. scheduled battery storage charging”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 2016/0013652) discloses power management with a grid connected UPS.
Sanders (US 2013/0166081) discloses energy services management. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836